In a proceeding, inter alia, pursuant to Social Services Law § 384-b to terminate the mother’s parental rights, the mother appeals, as limited by her brief, from so much of two orders of fact-finding and disposition of the Family Court, Kings County (Elkins, J.), both dated February 12, 2004 (one as to each child), as, after a hearing, determined that she violated the terms and conditions of two suspended judgments of the same court, both dated April 10, 2001, terminated her parental rights, and transferred guardianship and custody of the subject children to the petitioner, Miracle Makers, Inc., for the purpose of adoption.
Ordered that the orders of factfinding and disposition are affirmed insofar as appealed from, without costs or disbursements.
The petitioner sustained its burden of proof by a preponderance of the evidence that the mother failed to satisfy the terms and conditions of the suspended judgments warranting their revocation (see Family Ct Act § 633; Matter of Michael B., 80 NY2d 299, 311 [1992]; Matter of lshia Marie W., 292 AD2d 535 [2002]; Matter of Caitlin H., 287 AD2d 715 [2001]; Matter of William Ralph T., 286 AD2d 441 [2001]; Matter of Alka H., 278 AD2d 326 [2000]). Furthermore, the evidence supports the Family Court’s determination that the termination of the mother’s parental rights is in the best interests of the children (see Social *530Services Law § 384-b [1] [b]; Matter of Star Leslie W., 63 NY2d 136, 147 [1984]; Matter of Ishia Marie W., supra at 536).
The mother’s remaining contentions are without merit. Krausman, J.P., Luciano, Spolzino and Lifson, JJ., concur.